COURT OF APPEALS FOIl THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON


                                             ORDER

Appellate case name:      Norma David v. Virginia David

Appellate case number: 01-12-00495-CV

Trial court case number: 0770840

Trial court:              165th District Court of Harris County

        The reporter’s record filed in the above-referenced appeal is incomplete because only one
of three volumes has been filed. On September 13, 2012, the Court notified the court reporter,
Peggy Hershelman, that the complete reporter’s record had not been received for filing and
directed that the record be filed no later than September 24, 2012. See TEX. R. APP. P. 35.1,
37.3(a)(1). The court reporter did not respond.

       It is ORDERED that court reporter Peggy Hershehnan file in this Court no later than
5:00 p.m., Friday, December 28, 2012 the complete reporter’s record, with all requested
exhibits. No motions for extension of time will be entertained absent extraordinary
circumstances. Failure to comply with this order may result ~n the issuance of a show cause
order, notice, and service of citation against Peggy tlershelman, commanding her to appear
before this Court to show cause why she should not be held in contempt.

       It is so ORDERED.

Judge’s signature:/s/Jane Bland
                 [] Acting ~ndividually     [] Acting for the Court


Date: December 17, 2012